Order denying motion of the appealing defendants to dismiss the complaint as to them upon the grounds (1) that it appears on the face of the complaint that same does not state facts sufficient to constitute a cause of action, and (2) that the cause or causes of action attempted to be alleged in the complaint did not accrue within the time limited by law for the commencement of an action thereon, affirmed, with ten dollars costs and disbursements; the answer to be served within ten days from the entry of the order hereon. No opinion. Young, Hagarty, Carswell, Davis and Taylor, JJ., concur.